In a proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of the State Liquor Authority denying an application to remove a licensed retail liquor package store from one location to another, the State Liquor Authority appeals from a resettled order of the Supreme Court, Queens County, entered June 29, 1960, which (1) granted review, (2) in effect annulled its determination, and (3) directed it to approve the application. *798Order modified as follows: (1) by striking out the second decretal paragraph which directs the Liquor Authority to approve the application; and (2) by substituting therefor a provision remitting the proceeding to the Liquor Authority for reconsideration. As so modified, order affirmed, without costs. The Authority denied petitioner’s application on three grounds: (1) that the proposed new location was a sparsely populated and undeveloped area and that under the circumstances public convenience and advantage would not be served by removal thereto; (2) that a modern shopping center was being constructed close to the proposed new location; and (3) that the proposed removal was to another borough. The second ground above stated is untenable (cf. Matter of Swalbach v. State Liq. Auth., 7 N Y 2d 518; Matter of Dowsey v. State Liq. Auth., 7 N Y 2d 795); and, apparently, the third stated ground has been abandoned on this appeal. It is for the Authority, therefore, to decide whether it should deny the application on the first ground alone, without regard to the second and third grounds stated. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur. [22 Misc 2d 287.]